Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 15 March 1793
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Treasury DepartmentPhiladelphia March 15th 1793
Gentlemen

I received, two days since, the letter which You did me the honor to write me of the 14 of January last, inclosing the copy of one of the same date to Mr Short.

I regret the state of things as there exhibited, and my regret will be increased, if circumstances shall have rendered it necessary, to allow the high rate of five per cent for the contemplated loan. I hope, nevertheless, a better issue, from your zeal and intelligent exertions. And in time to come, every effort must be made here to avoid a like necessity. If the thing were in my power, I should decline the loan altogether.
Lest a disappointment should attend the obtaining of a loan, I have taken measures to arrest in your hands 495,000 Guilders of the sum which I last advised you would be drawn for. The sale having been made to the Bank of the united States has left this expedient in my power. I shall, in addition to this, cause to be remitted to you between this time and the third of next month when the British Packet sails, the further sum of 975000 Guilders in Bills upon London and Amsterdam; unless I should in the mean time hear of a loan having been undertaken. I cannot doubt, that it will be at all events in your Power to make temporary arrangements to face the exigency, should any delays ensue which may prevent these means being in measure for the demand.
With much consideration & esteem   I am Gentlemen   Yr obedt Servant

Alexander Hamilton
Messrs Wm & J. Willink   N & J. van Staphorst & HubbardBankersAmsterdam

